Citation Nr: 1112198	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of fracture of the right scapula.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Thereafter, the Veteran's file was transferred to the RO in Baltimore, Maryland.

In January 2011, the Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that the RO issued a statement of the case in May 2010 with regard to the Veteran's claim for an initial compensable disability rating for temporomandibular joint dysfunction and bruxism, as well as his claim for service connection for crowns and dental restorations.  However, the Veteran did not file a timely substantive appeal with regard to these claims, as acknowledged by the Veteran's representative at the January 2011 hearing.  As such, these issues are not before the Board for appellate consideration.  See 38 C.F.R. § 20.202 (2010).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Board notes that the Veteran's most recent VA examination took place in June 2004, nearly seven years ago.  Since that time, the Veteran has alleged that his right shoulder disability now adversely affects some of his activities at work and in daily life.  As the current severity and extent of the Veteran's service-connected right shoulder disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.

In addition, at his January 2011 hearing, the Veteran testified that he currently receives treatment for his right shoulder from his primary care doctor on Andrews Air Force Base and also at the Walter Reed Army Medical Center.  On remand, relevant ongoing medical records should be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right shoulder disorder since September 2003, to include from the Veteran's primary care doctor on Andrews Air Force Base and from the Walter Reed Army Medical Center in Washington, DC.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right shoulder disorder.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected right shoulder disability.  All indicated tests should be performed (including x-ray studies) and all findings should be reported in detail, including range of motion of the right shoulder (specifying at what degree in motion pain begins).  Specifically, the examiner should address the extent of any involvement of the clavicle, scapula, and humerus.  The examiner should also describe the extent of ankylosis, if present.  Finally, the examiner should describe any functional loss pertaining to the Veteran's service-connected right shoulder disability due to pain or weakness, and to document all objective evidence of those symptoms.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

